Citation Nr: 0806486	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  97-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bronchial 
pulmonary disease.

3.  Entitlement to service connection for a chronic skin 
disability to include cellulitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972, including combat service in the Republic of Vietnam.  
The veteran is a recipient of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2004.  This matter was 
originally on appeal from an April 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In September 2007, the Board received additional evidence 
pertinent to his claim for service connection for an acquired 
psychiatric disorder submitted by the veteran without a 
waiver of RO consideration.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for a bronchial pulmonary disease are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's does not have a skin disability, to include 
cellulitis, that is related to active service.




CONCLUSION OF LAW

The veteran does not have a skin disability, to include 
cellulitis, that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's August 2004 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination to determine if his skin disorder was the result 
of his period of service.  After completion of the VA 
examination, the claim was readjudicated and a supplemental 
statement of the case was issued.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's August 2004 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).



II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in July 2003 and March 2005 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The   March 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).     

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the March 2005 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2007.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in October 2004. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of chronic cellulitis is factually shown during 
service.  The Board concludes it was not.  

The veteran's service medical records include treatment for 
cellulitis of the left forearm (November 21, 1969), 
cellulitive abscess of right upper quadrant belly wall 
(February 12, 1980), cellulitis with furnunculosis of the 
right foot (March 17, 1970), cellulitis with furnunculosis of 
the right leg (May 17, 1970 to May 20, 1970), skin lesions on 
right side of trunk (November 27, 1970).  

Despite the documented treatments for cellulitis in service, 
the Board cannot conclude a "chronic" condition was 
incurred during service.  Treatment of a skin disorder in 
service cannot be considered a chronic disorder without some 
indication that a chronic disability exists.  In addition, on 
the clinical examination for separation from service in 
February 1972 and for enlistment into the National Guard in 
April 1972, the veteran's skin was evaluated as normal.  In 
addition, on the Report of Medical History completed by the 
veteran in conjunction with his enlistment physical in April 
1972, the veteran denied ever having skin diseases.   

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
post-service report of any type of skin disease is found in 
the veteran's initial application for compensation dated in 
December 1985.  Thus, in light of the lack of any relevant 
history reported between February 1972 and December 1985, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The post-service medical records are absent any complaints of 
or treatment for cellulitis.  Thus, the medical evidence 
fails to show that the veteran currently suffers from 
cellulitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that the veteran has a 
diagnosis of cellulitis and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for cellulitis have not 
been established.  38 C.F.R. § 3.303. 

The Board notes that post-service medical records include 
diagnoses of tinea cruris (November 1987), tinea pedis (VA 
examination April 1998), photo aging changes and mild 
eczematous patches on dorsum of hands and on the wrists (VA 
examination October 2004) as well as treatment for rash on 
chest (January 17, 2002).  In addition, the veteran testified 
in at the travel board hearing in February 2004, that he 
suffers from slow-healing sores.  Thus, in this case, the 
appellant clearly has a current skin disability.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current skin 
disability and military service.

However, no medical professional has ever related this 
condition to the appellant's military service.  The veteran 
underwent a VA examination in October 2004 to determine 
whether his current skin disabilities are related to his 
active duty service.  After physical examination of the 
veteran, diagnoses of photo aging changes on sun exposed 
areas of the skin and mild eczematous patches on dorsum of 
hands and wrists were rendered.  The examiner opined that the 
veteran's current skin condition was not related to in-
service cellulitis of the left upper and right lower 
extremities in 1970 but related to sun damage, aging, and 
cigarette smoking.

In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for a chronic skin 
disability, to include cellulitis, is denied.


REMAND

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the veteran's post-service medical records indicate 
that he was diagnosed in January 2001 by Dr. C.S.S., the 
veteran's primary care physician, with PTSD for treatment 
purposes.  However, VA examinations in February 2001, 
December 2002, and May 2003 are absent a diagnosis of PTSD.  
The opinion provided in September 2005 by Dr. J.C., the VA 
examiner who conducted both the February 2001 and May 2003 VA 
examinations and the veteran's treating mental health 
professional, stated that the veteran first came to the 
attention of VA mental health personnel in the mid 1990s and 
has been diagnosed with adjustment disorder, paranoid 
personality, depression, and anxiety.  In addition, Dr. J.C. 
also noted that repeated evaluations failed to reveal the 
diagnosis of PTSD.  

However, in September 2007, the veteran submitted s 
psychiatry tele-mental health note which included a diagnosis 
of PTSD by a VA staff psychiatrist after interview with the 
veteran in which the veteran noted the stressor of going 
through body bags of Vietnamese to find body of 18 year old 
soldier and Vietnamese villages burning.  The Board accepts 
the veteran's statement that he witnessed Vietnamese villages 
burning as consistent with the circumstances, conditions, or 
hardships of the veteran's service, such that this statement 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1).  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that an additional opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran has a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), i.e., that conforms to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV).  

In addition, the appellant apparently receives routine 
treatment at the VAMC in Central Texas.  While this case is 
in remand status, the RO should obtain all records of current 
treatment.  In reviewing the VA records in the file, the 
Board notes no records were obtained since September 2005.

With respect to the issue of entitlement to service 
connection for a bronchial pulmonary disease, in Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the United States Court 
of Appeals for Veterans Claims (Court) held that a remand by 
the Board confers upon the veteran or other claimant, as a 
matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  

The Board remanded this issue in August 2004 with 
instructions for the veteran to be scheduled for a physical 
examination to determine if any currently diagnosed 
respiratory disorder was the result of the veteran's period 
of service.  The Remand specifically noted that the veteran's 
claims file should be made available to and reviewed by the 
examiner and the examiner should comment on the veteran's in-
service treatment for upper respiratory infections, his 
current complaints of respiratory disability, and render an 
opinion as to whether it is at least as likely as not that 
any currently diagnosed disability had its origin during the 
veteran's period of active service or as a consequence of 
that service.

This was not done.  First, there is no indication that the 
examiner reviewed any records.  Second, the examiner limited 
his opinion to whether the veteran's COPD was related to 
exposure to Agent Orange.  Further development is, therefore, 
needed in light of this Stegall violation.

In addition, the Board notes that the veteran contends that 
his exposure to Agent Orange is a factor with respect to his 
COPD.  It does not appear that this theory of entitlement was 
ever specifically addressed by the RO.

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for PTSD from 
October 2005 to the present from the VA 
medical center in Central Texas should be 
obtained and associated with the claims 
file.   

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any present psychiatric 
disorder(s).  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should examine the veteran 
in accordance with the requirements of 
the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  The examiner 
should determine whether the veteran 
currently suffers from any psychiatric 
disorder, including PTSD.  

A diagnosis of PTSD should be in 
accordance with the requirements of 38 
C.F.R. § 3.304(f); and if a PTSD 
diagnosis is rendered, the examiner 
should identify to what stressors the 
PTSD is related, to include but not 
limited to witnessing Vietnamese villages 
burning during combat.  A diagnosis of 
PTSD must be either ruled in or excluded.  
The examiner should opine whether any 
claimed in-service stressors were "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood) to have caused 
any psychiatric disability found to be 
present and whether this disability had 
its onset during service.  

With respect to any other psychiatric 
disorder diagnosed, the examiner is 
requested to provide an opinion as to 
whether it is "at least as likely as 
not" that the veteran's current 
psychiatric disorder is related to his 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present COPD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is "at least as likely as 
not" that the veteran's current COPD is 
related to the symptoms documented during 
the veteran's active duty service.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  In addition, 
readjudication of the claim for service 
connection for a bronchial pulmonary 
disease should include analysis as to 
whether or not it is related to the 
veteran's presumed exposure to Agent 
Orange.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


